Citation Nr: 1757342	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for large t-cell lymphoma. 


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1972 to January 1975.  He died in June 2017 and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran was scheduled for a travel board hearing in May 2017.  However in May 2017, the Veteran submitted a statement indicating that he was too ill to attend a hearing and withdrew his request.  Therefore, the Veteran's Board hearing request is withdrawn.  See 38 C.F.R. § 20.704 (e) (2017).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Large t-cell lymphoma is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for large t-cell lymphoma have not been met.  38 U.S.C. §§ 101 (24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1 (d), 3.6(a), 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the claims file, including service treatment records (STRs), post-service treatment records, VA examination report, and statements submitted in support of the claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the claim for service connection for large t-cell lymphoma.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Prior to the Veteran's death, he alleged that his large t-cell lymphoma was the result of his exposure to polychlorinated biphenyls (PCB) and lead while working as a cable splicer during his active duty.  In June 2017, the Veteran passed away and his wife was substituted as the Appellant.  The Veteran's wife has continued the Veteran's contention that the Veteran's exposure during active service caused his large t-cell lymphoma. 

Upon review of the evidence, the Board finds the preponderance of the evidence is against the claim for service connection for large t-cell lymphoma.

In this regard, in May 2015 the Veteran was afforded a VA examination in connection with his claim for service connection.  Following a thorough review of the Veteran's records, the examiner noted that the Veteran had been diagnosed with non-Hodgkin's lymphoma in 2014.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided the rationale that the amount of PCB exposure to which the Veteran was exposed in his profession as a cable splicer is unknown.  However, epidemiological studies of workers known to be exposed to PCB have been undertaken.  Those studies have shown neither elevated mortality nor positive associations with PCB exposure and NHL.  Furthermore, the examiner stated that it is notable that the Veteran's potential exposure to PCB occurred at least 35 years prior to his diagnosis.  Taking all of these factors into consideration, the examiner opined that it is less likely than not that the Veteran's t-cell lymphoma was incurred in or caused by exposure to PCB from his duties as a cable splicer that occurred during his active duty military service. 

The Board notes that the Veteran submitted several lay statements in support of his claim.  The Veteran stated that during his active duty, he worked as a cable splicer and that he was exposed to PCB and lead while he worked.  He stated that he was exposed every day to these materials and he noted that such materials were banned in 1979 due to their toxicity.

In addition, he submitted a statement in January 2015 from one of his physicians which stated "according to the National Toxicology Program of the US Department of Health and Human Services, PCB and lead are considered probable carcinogens in humans."

In this case, the January 2015 statement from the Veteran's physician provided only general information as to the probability that PCB and lead were carcinogens.  The physician did not provide any corresponding clinical evidence specific to the Veteran, and did not suggest even a generic relationship between the Veteran's service and his large t-cell lymphoma.  As such, the Board affords this statement little probative weight.  

In contrast, the VA examiner in his May 2015 opinion noted that the relevant factors in this Veteran's case were that his exposure to PCB and lead were at least 35 years prior to his diagnosis and that medical studies of exposure to such materials showed neither elevated mortality nor positive associations with PCB exposure and NHL.  In this regard, the Board accords such opinion great probative weight as the examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra. 

Although the Veteran and Appellant both sincerely believe that the Veteran's large t-cell lymphoma was caused by his service or his reported exposure to hazardous materials, this is a complex medical matter requiring training and experience which neither the Veteran or the Appellant possess.  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the causes of cancer and the impact hazardous materials may have on such a diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of cancer, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran and Appellant's lay assertions and the January 2015 physician statement. 

In summary, the Board finds that large t-cell lymphoma, is not shown to be causally or etiologically related to any disease, injury, or incident during active service.  Consequently, service connection for such disorder is not warranted. 
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for large t-cell lymphoma is denied. 



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


